      Case 3:20-cv-02069-H-BGS Document 12 Filed 12/14/20 PageID.72 Page 1 of 2



 1   THOMAS E. MONTGOMERY, County Counsel (State Bar No. 109654)
     County of San Diego
 2   By MELISSA M. HOLMES, Senior Deputy (State Bar No. 220961)
        JENNIFER M. MARTIN, Deputy (State Bar No. 322048)
 3   1600 Pacific Highway, Room 355
     San Diego, California 92101-2469
 4   Telephone: (619) 531-5836; Fax: (619) 531-6005
     E-mail: melissa.holmes@sdcounty.ca.gov
 5
     Attorneys for Defendant County of San Diego
 6
 7
                             UNITED STATES DISTRICT COURT
 8
                         SOUTHERN DISTRICT OF CALIFORNIA
 9
10
11   HENRY BILS, individually and as         )    NO. 20-CV-2069-H-BGS
                                             )
12   Successor in Interest to NICHOLAS BILS, )    NOTICE OF LACK OF OPPOSITION
     deceased,                               )    TO DEFENDANT COUNTY OF SAN
13                                           )    DIEGO’S MOTION TO STAY ALL
                                             )    PROCEEDINGS PENDING
14                Plaintiff,                 )    RESOLUTION OF CRIMINAL
                                             )    PROSECUTION
15          v.                               )
                                             )
16                                           )    Date: December 21, 2020
     COUNTY OF SAN DIEGO, a municipal )           Time: 10:30 a.m.
17   entity, Deputy AARON RUSSELL, an        )    Courtroom: 15A
                                             )    District Judge: Hon Marilyn L. Huff
18   individual, and DOES 1 through 10,      )
     inclusive,                              )
19
                                              )
20              Defendants.                   )
21
22         PLEASE TAKE NOTICE that no opposition has been filed to Defendant County
23   of San Diego’s (“Defendant”) Motion to Stay All Proceedings Pending Resolution of
24   Criminal Prosecution.
25         On November 17, 2020, Defendant filed and served its Motion to Stay All
26   Proceedings Pending Resolution of Criminal Prosecution (ECF No. 6), with a hearing
27   date of December 21, 2020.
28   ///
      Case 3:20-cv-02069-H-BGS Document 12 Filed 12/14/20 PageID.73 Page 2 of 2



 1         Plaintiff’s opposition to Defendant’s Motion was due by December 7, 2020. To
 2   date, no opposition or response has been filed or served by Plaintiff and no request was
 3   filed by any party seeking additional time to file any opposition. Therefore, the Motion
 4   to Stay All Proceedings Pending Resolution of Criminal Prosecution remains unopposed.
 5         For all of the reasons set forth in Defendant’s Motion to Stay All Proceedings
 6   Pending Resolution of Criminal Prosecution, Defendant respectfully requests the Court
 7   grant the Motion.
 8   DATED: December 14, 2020              THOMAS E. MONTGOMERY, County Counsel
 9                                         By: s/JENNIFER M. MARTIN, Deputy
                                           Attorneys for Defendant County of San Diego
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             -2-                     NO. 20-CV-2069-H-BGS
